DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed on 11/11/2022, with respect to the rejections of claims 1,3-5, 7-11, 13-16, 18-20, 22-23, 25-27, 29-33, 35-38, 40-42 and 44-50 under 35 USC 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kruse et al. The previous office action has been withdrawn and a new non-final office action is made.
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. The applicant argues that the cited prior art fails to teach determining an anatomical region of the subject that is being imaged using a statistical model receiving one or more of ultrasound data, an optical image, and an optical video
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-5, 7-11, 13-16, 18-20, 22-23, 25-27, 29-33, 35-38, 40-42 and 44-50 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (WO 2017145540, for rejection and translation purposes, the US version of the WO document will be used (US Pub No. US20180344289), both cited in the applicant’s 03/01/2019 IDS) in the view of Kruse et al. (US Pub No. US20170100092).

 Regarding claim 1, Imai teaches a method of performing ultrasound imaging, comprising: 
configuring, with a processing device in operative communication with an ultrasound device (figure 1, element 14, see paragraphs 0024 and 0044), the ultrasound device with a first set of imaging parameter values (figure 1, element 11, paragraph 0041,  The imaging condition setting unit 11 stores imaging conditions corresponding to a plurality of examination parts in advance and sets the imaging conditions corresponding to the examination part determined by the part determination unit 12.); 
determining that the ultrasound device has changed from imaging a first anatomical location of a subject to imaging a second anatomical location of the subject (paragraph 0051; The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed), by: 
determining an anatomical region of the subject that is being imaged using a statistical model receiving one or more of ultrasound data  as input to the statistical model (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity); 
and configuring, based on determining that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location, the ultrasound imaging device with a second set of imaging parameter values without intervening imaging parameter configuration user input after configuring the ultrasound device with the first set of imaging parameter values (Figure 4, see paragraphs 0059-0065; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.).
However, Imai fails to teach determining, using accelerometer data, that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region.
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches determining, using accelerometer data, that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide a method to determine, using accelerometer data, that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 3, modified Imai teaches the method of claim 1, further Imai teaches wherein the ultrasound data is ultrasound data collected by the ultrasound imaging device (paragraph 0049, the transmitting/receiving unit 2 performs the transmission and reception of an ultrasound beam and scanning).

Regarding claim 4, modified Imai teaches the method of claim 1, however, Imai fails to teach determining the anatomical region of the subject that is being imaged comprises using the optical 10359266.4Application No.: 16/192,6203 Docket No.: B1348.70066US01 image or the optical video obtained with a camera on the processing device as an input to the statistical model. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location (see paragraph 0051).
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches determining the anatomical region of the subject that is being imaged comprises using the optical 10359266.4Application No.: 16/192,6203 Docket No.: B1348.70066US01 image or the optical video obtained with a camera on the processing device as an input to the statistical model (paragraphs 0055 and 0067;  processing methods of the disclosed technology to enable differentiation and classification of the tissue in the VOL For example, some signal and information processing methods of the disclosed SAU technology may include inverse mathematical techniques operating on the received frequency and angular dependent wideband, spread-spectrum, synthetic aperture received signal echoes for differentiating and/or classifying tissue in the VOI, as well as expert system techniques, e.g., deterministic, support vector network and neural network techniques. The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide a method to determine the anatomical region of the subject that is being imaged comprises using the optical 10359266.4Application No.: 16/192,6203 Docket No.: B1348.70066US01 image or the optical video obtained with a camera on the processing device as an input to the statistical model. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 5, modified Imai Imai teaches the method of claim 1, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound imaging device. 
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches the accelerometer data is accelerometer data from the ultrasound imaging device (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide accelerometer data. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.


Regarding claim 7, modified Imai teaches the method of claim 1, further Imai teaches wherein configuring the ultrasound imaging device with the first set of imaging parameter values is performed subsequent to and based on receiving a user selection of a FAST or eFAST exam preset (figure 4, see paragraphs 0046-0047; the user inputs examination type information to the information input unit 16. The examination type information indicates the content of an examination that continuously examines a plurality of examination parts in a case in which the subject is diagnosed. For example, in a continuous examination that is generally called an eFAST examination. In a case in which the user selects the eFAST examination from the continuous examination candidates, the eFAST examination is input as the examination type information to the information input unit 16).

Regarding claim 8, Imai teaches a method of performing ultrasound imaging, comprising:
 automatically configuring, with a processing device in operative communication with an ultrasound imaging device (Figure 1, see paragraphs 0024 and 0044), the ultrasound imaging device with a set of imaging parameter values based on automatically determining an anatomical location of the subject being imaged by the ultrasound imaging device by (Figure 4, see paragraphs 0059-0065; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.):
determining an anatomical region of the subject that is being imaged using a statistical model receiving one or more of ultrasound data as input to the statistical model (Figure 4, paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, Imai fails to teach determining, using accelerometer data, the anatomical location within the anatomical region.
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches determining, using accelerometer data, the anatomical location within the anatomical region (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide accelerometer data. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 9, modified Imai teaches the method of claim 8, further Imai teaches wherein the ultrasound data is ultrasound data collected by the ultrasound imaging device (paragraph 0049, the transmitting/receiving unit 2 performs the transmission and reception of an ultrasound beam and scanning).

Regarding claim 10, modified Imai teaches the method of claim 8, however, Imai fails to teach wherein using the statistical model comprises receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location using ultrasound data (see paragraph 0051).
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches wherein using the statistical model comprises receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model (paragraphs 0055 and 0067;  processing methods of the disclosed technology to enable differentiation and classification of the tissue in the VOL For example, some signal and information processing methods of the disclosed SAU technology may include inverse mathematical techniques operating on the received frequency and angular dependent wideband, spread-spectrum, synthetic aperture received signal echoes for differentiating and/or classifying tissue in the VOI, as well as expert system techniques, e.g., deterministic, support vector network and neural network techniques. The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide an optical image. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 11, modified Imai teaches the method of claim 8, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound imaging device. 
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches the accelerometer data is accelerometer data from the ultrasound imaging device (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide accelerometer data. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 13, modified Imai teaches the method of claim 8, further Imai teaches wherein automatically configuring the ultrasound imaging device with the set of imaging parameter values based on automatically determining the anatomical location being imaged by the ultrasound imaging device is performed subsequent to and based on receiving a user selection of a FAST or eFAST exam preset (figure 4, see paragraphs 0046-0047; the user inputs examination type information to the information input unit 16. The examination type information indicates the content of an examination that continuously examines a plurality of examination parts in a case in which the subject is diagnosed. For example, in a continuous examination that is generally called an eFAST examination. In a case in which the user selects the eFAST examination from the continuous examination candidates, the eFAST examination is input as the examination type information to the information input unit 16).

Regarding claim 14, modified Imai teaches the method of claim 8, further Imai teaches wherein automatically configuring the ultrasound imaging device with the set of imaging parameter values based on automatically determining the anatomical location being imaged by the ultrasound device is performed without receiving user input regarding configuration of the ultrasound imaging device (Figure 4, see paragraphs 0059-0063; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.).

Regarding claim 15, modified Imai teaches the method of claim 8, further Imai teaches wherein the set of imaging parameter values corresponds to the anatomical location being imaged by the ultrasound imaging device (Figure 4, see paragraph 0059; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.).

Regarding claim 16, Imai teaches a method of operating an ultrasound imaging device for a FAST or eFAST exam, comprising (figure 4, see paragraphs 0046-0047; the user inputs examination type information to the information input unit 16. The examination type information indicates the content of an examination that continuously examines a plurality of examination parts in a case in which the subject is diagnosed. For example, in a continuous examination that is generally called an eFAST examination. In a case in which the user selects the eFAST examination from the continuous examination candidates, the eFAST examination is input as the examination type information to the information input unit 16):
 automatically determining whether a cardiac region or an abdominal region is being imaged by the ultrasound imaging device using a statistical model receiving one or more of ultrasound data as input to the statistical model (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity);
 and automatically configuring, with a processing device in operative communication with the ultrasound imaging device (Figure 1, see paragraphs 0024 and 0044), the ultrasound imaging device with a cardiac preset when an anatomical  location within the cardiac region is being imaged (paragraph 0059; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen or cardiac apex, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.) and automatically configuring the ultrasound imaging device with an abdominal preset when an anatomical  location within the abdominal region is being imaged during the FAST or eFAST exam (paragraph 0059; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.
However, Imai fails to teach determining, using accelerometer data, that an anatomical location within the cardiac region or the abdominal region of the subject is being imaged. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location using ultrasound data (see paragraph 0051).
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches determining, using accelerometer data, a change in the pose of the ultrasound imaging device (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide a method to determine, using accelerometer data, that the ultrasound imaging device has changed its location. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 18, modified Imai teaches the method of claim 16, further Imai teaches wherein the ultrasound data is ultrasound data collected by the ultrasound imaging device (paragraph 0049, the transmitting/receiving unit 2 performs the transmission and reception of an ultrasound beam and scanning).

Regarding claim 19, modified Imai teaches the method of claim  16, however fails to explicitly teach wherein automatically determining whether the cardiac region or the abdominal region is being imaged by the ultrasound imaging device using the statistical model comprises receiving  the optical image or the optical video obtained with a camera on the processing device as input to the statistical model. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location using ultrasound data (see paragraph 0051).
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches using the statistical model comprises receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model (paragraphs 0055 and 0067;  processing methods of the disclosed technology to enable differentiation and classification of the tissue in the VOL For example, some signal and information processing methods of the disclosed SAU technology may include inverse mathematical techniques operating on the received frequency and angular dependent wideband, spread-spectrum, synthetic aperture received signal echoes for differentiating and/or classifying tissue in the VOI, as well as expert system techniques, e.g., deterministic, support vector network and neural network techniques. The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide an optical image. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 20, modified Imai teaches the method of claim 16, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound imaging device. 
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches the accelerometer data is accelerometer data from the ultrasound imaging device (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide accelerometer data. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 22, Imai teaches wherein automatically configuring the ultrasound imaging device with a cardiac preset when an anatomical location within the cardiac region is being imaged and automatically configuring the ultrasound imaging device with the abdominal preset when an anatomical location within the abdominal region is being imaged during the FAST or eFAST exam is performed without receiving user input regarding configuration of the ultrasound imaging device (see paragraphs 0059-0063, 0070, and 0072-0073, ex: In a case in which the part determination unit 12 outputs the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.) 

Regarding claim 23, Imai teaches an apparatus, comprising: 
a processing device in operative communication with an ultrasound imaging device and configured to (Figure 1, see paragraphs 0024 and 0044): configure the ultrasound imaging device with first set of imaging parameter (figure 1, element 11, paragraph 0041,  The imaging condition setting unit 11 stores imaging conditions corresponding to a plurality of examination parts in advance and sets the imaging conditions corresponding to the examination part determined by the part determination unit 12.); 
determine that the ultrasound imaging device has changed from imaging a first anatomical location of a subject to imaging a second anatomical location of the subject by (paragraph 0051; The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed):
determining an anatomical region of the subject that is being imaged  using a statistical model receiving one or more of ultrasound data as input to the statistical model (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity); 
and configure, based on determining that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location, the ultrasound imaging device with a second set of imaging parameter values without intervening imaging parameter configuration user input after configuring the ultrasound imaging device with the first set of imaging parameter values (Figure 4, see paragraphs 0059-0065; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.).
However, Imai fails to teach determining, using accelerometer data, that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region.
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches determining, using accelerometer data, that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide a method to determine, using accelerometer data, that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 25, modified Imai teaches the apparatus of claim 23, further Imai teaches wherein the ultrasound data is ultrasound data collected by the ultrasound imaging device (paragraph 0049, the transmitting/receiving unit 2 performs the transmission and reception of an ultrasound beam and scanning).

Regarding claim 26, modified Imai teaches the apparatus of claim 23, however, Imai fails to teach wherein determining the anatomical region of the subject that is being imaged using the statistical model receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location (see paragraph 0051).
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches determine the anatomical region of the subject that is being imaged comprises using the optical 10359266.4Application No.: 16/192,6203 Docket No.: B1348.70066US01 image or the optical video obtained with a camera on the processing device as an input to the statistical model (paragraphs 0055 and  0067;  processing methods of the disclosed technology to enable differentiation and classification of the tissue in the VOL For example, some signal and information processing methods of the disclosed SAU technology may include inverse mathematical techniques operating on the received frequency and angular dependent wideband, spread-spectrum, synthetic aperture received signal echoes for differentiating and/or classifying tissue in the VOI, as well as expert system techniques, e.g., deterministic, support vector network and neural network techniques. The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide a method to determine the anatomical region of the subject that is being imaged comprises using the optical 10359266.4Application No.: 16/192,6203 Docket No.: B1348.70066US01 image or the optical video obtained with a camera on the processing device as an input to the statistical model. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 27, modified Imai teaches the apparatus of claim 23, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound imaging device. 
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches the accelerometer data is accelerometer data from the ultrasound imaging device (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide accelerometer data. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 29, modified Imai teaches the apparatus of claim 23, further Imai teaches wherein the processing device is configured to configure the ultrasound imaging device with the different sets of imaging parameter values subsequent to and based on receiving a user selection of a FAST or eFAST exam preset (figure 4, see paragraphs 0046-0047; the user inputs examination type information to the information input unit 16. The examination type information indicates the content of an examination that continuously examines a plurality of examination parts in a case in which the subject is diagnosed. For example, in a continuous examination that is generally called an eFAST examination. In a case in which the user selects the eFAST examination from the continuous examination candidates, the eFAST examination is input as the examination type information to the information input unit 16). 

Regarding claim 30, Imai teaches an apparatus, comprising: 
a processing device in operative communication with an ultrasound device and configured to (Figure 1, see paragraphs 0034 and 0044):
 automatically configure the ultrasound imaging device with a set of imaging parameter values based on automatically determining an anatomical location of a subject being imaged by the ultrasound imaging device by(Figure 4, see paragraph 0059; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.):
determining an anatomical region of the subject that is being imaged using a statistical model receiving one or more of ultrasound data as input to the statistical model (Figure 4, paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, Imai fails to teach determining, using accelerometer data, the anatomical location within the anatomical region.
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches determining, using accelerometer data, the anatomical location within the anatomical region (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide accelerometer data. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 31, modified Imai teaches the apparatus of claim 30, further Imai teaches wherein the ultrasound data is ultrasound data collected by the ultrasound imaging device (paragraph 0049, the transmitting/receiving unit 2 performs the transmission and reception of an ultrasound beam and scanning).

Regarding claim 32, modified Imai teaches the apparatus of claim 30, further Imai teaches wherein using the statistical model receiving one or more of ultrasound data as input to the statistical model (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, fails to explicitly teach statistical model receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model 
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches statistical model receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model (paragraphs 0055 and 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide an optical image. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 33, modified Imai teaches the apparatus of claim 30, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound imaging device. 
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches the accelerometer data is accelerometer data from the ultrasound imaging device  (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide accelerometer data. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 35, modified Imai teaches the apparatus of claim 30, further Imai teaches wherein the processing device is configured to automatically configure the ultrasound imaging device with the set of imaging parameter values based on automatically determining the anatomical location being imaged by the ultrasound imaging device subsequent to and based on receiving a user selection of a FAST or eFAST exam preset (figure 4, see paragraphs 0046-0047; the user inputs examination type information to the information input unit 16. The examination type information indicates the content of an examination that continuously examines a plurality of examination parts in a case in which the subject is diagnosed. For example, in a continuous examination that is generally called an eFAST examination. In a case in which the user selects the eFAST examination from the continuous examination candidates, the eFAST examination is input as the examination type information to the information input unit 16).

Regarding claim 37, modified Imai teaches the apparatus of claim 30, further Imai teaches wherein the set of imaging parameter values corresponds to the anatomical location of the subject being imaged by the ultrasound imaging device (figure 1, element 11, paragraph 0041,  The imaging condition setting unit 11 stores imaging conditions corresponding to a plurality of examination parts in advance and sets the imaging conditions corresponding to the examination part determined by the part determination unit 12.).

Regarding claim 38, Imai teaches an apparatus configured to operate an ultrasound imaging device for a FAST or eFAST exam, comprising (figure 4, see paragraphs 0046-0047):
 a processing device in operative communication with the ultrasound imaging device and configured to (figure 1, see paragraphs 0024 and 0044): 
automatically determine whether a cardiac region or an abdominal region  of a subject is being imaged by the ultrasound imaging device using a statistical model receiving one or more of ultrasound data as input to the statistical model (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity);
and 10359266.4Application No.: 16/192,6209 Docket No.: B1348.70066US01 automatically configure the ultrasound imaging device with a cardiac preset when an anatomical location within the cardiac region is being imaged (paragraph 0059; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen or cardiac apex, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.) and automatically configure the ultrasound imaging device with an abdominal preset when an anatomical location within the abdominal region is being imaged during the FAST or eFAST exam (paragraph 0059; In a case in which the part determination unit 12 outputs, for example, the determination result indicating that the imaging part is the right abdomen, the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.).
However, Imai fails to teach determine, using accelerometer data, that an anatomical location within the cardiac region or the abdominal region is being imaged. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location using ultrasound data (see paragraph 0051).
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches determine, using accelerometer data, that an anatomical location within the cardiac region or the abdominal region is being imaged (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide a method to determine, using accelerometer data, that the ultrasound imaging device has changed its location. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 40, modified Imai teaches the apparatus of claim 38, further Imai teaches wherein the ultrasound data is ultrasound data collected by the ultrasound imaging device (paragraph 0049, the transmitting/receiving unit 2 performs the transmission and reception of an ultrasound beam and scanning).

Regarding claim 41, modified Imai teaches the apparatus of claim 38, however, Imai fails to teach wherein using the statistical model comprises receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model. Instead, Imai teaches determining that the ultrasound device has changed from imaging the first anatomical location to imaging the second anatomical location using ultrasound data (see paragraph 0051).
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches using the statistical model comprises receiving the optical image or the optical video obtained with a camera on the processing device as an input to the statistical model (paragraphs 0055 and  0067;  processing methods of the disclosed technology to enable differentiation and classification of the tissue in the VOL For example, some signal and information processing methods of the disclosed SAU technology may include inverse mathematical techniques operating on the received frequency and angular dependent wideband, spread-spectrum, synthetic aperture received signal echoes for differentiating and/or classifying tissue in the VOI, as well as expert system techniques, e.g., deterministic, support vector network and neural network techniques. The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide a method to determine the anatomical region of the subject that is being imaged comprises using the optical 10359266.4Application No.: 16/192,6203 Docket No.: B1348.70066US01 image or the optical video obtained with a camera on the processing device as an input to the statistical model. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 42, modified Imai teaches the apparatus of claim 38, however, Imai fails to teach wherein the accelerometer data is accelerometer data from the ultrasound imaging device. 
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches the accelerometer data is accelerometer data from the ultrasound imaging device (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide accelerometer data. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 44, modified Imai teaches the apparatus of claim 38, further Imai teaches wherein the processing device is configured to automatically configure the ultrasound imaging device with the cardiac preset when an anatomical location within the cardiac region is being imaged and automatically configuring the ultrasound imaging device with the abdominal preset when an anatomical location within the abdominal region is being imaged during the FAST or eFAST exam without receiving user input regarding configuration of the ultrasound device (see paragraphs 0059-0063, 0070, and 0072-0073, ex: In a case in which the part determination unit 12 outputs the imaging condition setting unit 11 adjusts the imaging conditions in Step S7. The imaging condition setting unit 11 stores a plurality of imaging conditions in advance, selects imaging conditions corresponding to the output determination result, and controls the transmitting/receiving unit 2 and the image generation unit 3 such that imaging is performed for the subsequent frames under the selected imaging conditions.) 

Regarding claim 45, modified Imai teaches the method of claim 1, further Imai teaches teaches determining that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region  (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, fails to explicitly teach accelerometer data represents orientation of the ultrasound imaging device; and determining that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location within the anatomical region is based 10359266.4Application No.: 16/192,62010 Docket No.: B1348.70066US01 at least in part on the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located.
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches accelerometer data represents orientation of the ultrasound imaging device; the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide an accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 46, modified Imai teaches the method of claim 8 , further Imai teaches wherein: determining the anatomical location being imaged (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, fails to explicitly teach the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located.
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide an accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 47, modified Imai teaches the method of claim 16, further Imai teaches wherein: determining that an anatomical location within the cardiac region or the abdominal region is being imaged (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, fails to explicitly teach the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located.
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide an accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 48, modified Imai teaches the apparatus of claim  23, further Imai teaches wherein: determining that the ultrasound imaging device has changed from imaging the first anatomical location to imaging the second anatomical location (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, fails to explicitly teach the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located.
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide an accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 49, modified Imai teaches the apparatus of claim 30, further Imai teaches wherein: determining the anatomical location within the anatomical region (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, fails to explicitly teach the accelerometer data represents orientation of the ultrasound imaging device; the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located.
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide an accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.

Regarding claim 50, modified Imai teaches the apparatus of claim 38, further Imai teaches wherein: 10359266.4Application No.: 16/192,62011 Docket No.: B1348.70066US01 determining that an anatomical location within the cardiac region or the abdominal region is being imaged (paragraphs 0051-0054 and 0058, The B-mode image signal output from the DSC 10 of the image generation unit 3 is input to the part determination unit 12. First, in Step S5, the part determination unit 12 determines whether the imaging part in the B-mode image signal has been changed. For example, in a case in which the examination part is changed from the right abdomen to the left abdomen and the imaging part is changed, it is determined that the imaging part has been changed…  the part determination unit 12 sequentially collates the B-mode image signal output from the DSC 10 of the image generation unit 3 in the determination order decided by the determination order decision unit 13 using the read collation patterns. machine learning or a general image recognition method may be used to calculate similarity and the B-mode image signals may be collated on the basis of the calculated similarity).
However, fails to explicitly teach the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located.
Kruse, in the same field of endeavor in the subject of acoustic tracking system and methods, teaches the accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located (paragraph 0067;  The position tracking device 146 is operable to track the position of the acoustic transducer array structure 110 of the acoustic OTS 100, e.g., including the position data of individual array elements 111 disposed in the structure 110. In some implementations for example, the position tracking device 146 can measure the position of the acoustic transducer array structure 110 by employing a non-contact sensor of the device 146 to obtain data of the structure 110 and/or body part to which the structure 110 is attached. Examples of the sensor of the position tracking device 146 can include, but is not limited to, an optical sensor (e.g., video camera, CCD, LED, etc.), a magnetic sensor (e.g., magnetometer, Hall effect sensor, MEMS-based magnetic field sensor, etc.), rate sensor (e.g., gyro sensor, accelerometer, etc.), and/or electromagnetic, radio-frequency, and/or microwave sensors, or other detectors.)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Imai to incorporate the teachings of
Kruse to provide an accelerometer data represents orientation of the ultrasound imaging device; and the orientation of the ultrasound imaging device relative to an orientation of the subject upon which the ultrasound imaging device is located. Th This modification will provide location, position, and motion information of a body structure as taught within Kruse in paragraph 0067.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z.M.A./Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793